Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (01/07/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1 -9 and 19 -25) remain pending on this application, of which (1, 9 and 23) are the two (3) parallel running independent claims on record being amended. Claims (19 -25) have been newly added, and claims (10 -18) were cancelled. 

3.1.	The Examiner undersigned would like to thanks Atty. Kopchik, Stephen (R.N. 61,215) for the new list of amendments provided, detailed stated remarks and observations, and for the courtesy extended during Interview, recorded on date (03/29/2021; and Follow up discussions (03/30/2021).

3.2.	The previously presented double patent rejection is withdrawn in view of the new substantially amendments provided, and persuasive arguments presented.

3.3.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided, and persuasive arguments presented.

3.4.	The Information Disclosure Statement submitted on (01/07/2021) is in compliance with the provisions of 37 CFR 1.97, being considered and accepted by the Examiner.

                                                                   Interview

4.	Examiner provided this Interview (03/29/2021) and a Follow up Interview (03/30/2021), in accordance with MPEP § 713.04, where claims status and new amendments discussed.  

					 Examiner’s amendments

4.	Authorization for the below Examiner’s amendment was given by Atty. Kopchik verbally and via email. See Email-chain attached for more details.

4.1.	The parties agreed to cancel the newly added set of claims (19 -25) and expedite the case prosecution using Examiner’s amendments. 

                                                            Notice of Allowance

4.1.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -9) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The two (2) amended parallel running Independent claims (1 and 9) and the associated dependent claims, are directed to an encoder apparatus and method of the same, comprising 

5.2.	This new set of incorporated features, also combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.

5.3.	The below list of Prior art on record (see Section 6), and specifically the presented PA combination on record [Lee; et al. (US 9,549,204) and Cheng; et al. (US 2018/0103252)] fails to fairly disclose and/or suggest the new amended methodology/technique as now presented, having no analogous in the art at the time the invention was made/filed.

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 9,900,618 B2		Lee; et al.		H04N19/82; H04N19/122; H04N19/11; 
US 9,554,154 B2		Oh; et al.		H04N19/117; H04N19/124; H04N19/182; 
US 9,549,204 B2		Lee; et al.		H04N19/44; H04N19/105; H04N19/117; 
US 8,780,980 B2		Yamaguchi; et al.	H03M7/42; H04N19/13; H04N19/159; 
US 20180103252 A1	Hsieh; et al.		H04N19/18; H04N19/176; H04N19/122; 
US 20200099939 A1	Ohkawa; et al.	H04N19/159; H04N19/176; H04N19/12; 
US 20200099938 A1	Ohkawa; et al.	H04N19/61; H04N19/625; H04N19/12; 

6.2. Non Patent Literature;

_ On secondary transform for intra-inter prediction residual; 2012;
_ LUT based adaptive filtering on intra-prediction samples; 2011;
_ Adaptive In-loop prediction refinement for video coding; 2007;

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 

Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.